                                 UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  CHINA FORTUNE LAND                                  Case No. 19-cv-07043-VC
  DEVELOPMENT, et al.,
                  Petitioners,                        ORDER GRANTING IN PART AND
                                                      DENYING IN PART MOTION FOR
           v.                                         ATTORNEYS’ FEES, PREJUDGMENT
                                                      INTEREST, AND POST-JUDGMENT
  1955 CAPITAL FUND I GP LLC, et al.,                 INTEREST
                  Respondents.                        Re: Dkt. No. 112


       The respondents’ motion for attorneys’ fees is granted in part and denied in part. The

contracts between the parties authorize the respondents to seek fees for the appeal, the motion for

an indicative ruling, and the motion for fees itself, and all of these requests are timely or there is

good cause to excuse delay. But the amount the respondents seek to recover is unreasonable and

will be reduced substantially. The motion for pre-judgment interest, and the accompanying

request for post-judgment interest, is denied as untimely.

       1. The respondents’ motion for fees for the appeal is timely, and even if it is not, good

cause excuses the delay. Ninth Circuit rules are admittedly ambiguous about when a motion for

fees on appeal must be filed when the motion is transferred back to the district court for

consideration. Ninth Circuit Rule 39-1.6 provides that “a request for attorneys’ fees shall be filed

no later than 14 days after the expiration of the period within which a petition for rehearing may

be filed.” Ninth Circuit Rule 39-1.8 provides that a “party who is or may be eligible for

attorneys’ fees on appeal . . . may, within the time permitted in Circuit Rule 39-1.6, file a motion

to transfer consideration of attorneys’ fees on appeal to the district court . . . from which the
appeal was taken.” The parties agree that the respondents’ motion to transfer consideration of

fees was timely filed within the 14-day timeline provided by Rule 39-1.6 and incorporated into

Rule 39-1.8. The petitioners assert that the respondents also had to file the motion for fees with

the district court within the same 14-day window. Given that the rules specifically allow parties a

full 14 days to file a motion to transfer consideration of fees, it would be strange to read into the

rules an additional requirement that the motion for fees itself also be filed with the district court

in the same 14-day timeframe. See Deocampo v. Potts, 2017 WL 363142, at *1-3 (E.D. Cal. Jan.

24, 2017). But because of the ambiguity, even if the rules did require that, the respondents had

good cause to believe they could file the motion for fees within 14 days of the motion being

transferred back to the district court, and any delay is excused. See Fed. R. App. P. 26(b); see

also Deocampo, 2017 WL 363142, at *3.

       2. The motion for fees incurred responding to the motion for an indicative ruling is likely

untimely, but good cause excuses the delay. The motion was denied in a written order on January

4. The motion for fees incurred responding to that motion, or a request for an extension to seek

fees, likely should have been filed within 14 days of that order. See Civil Local Rule 54-5; Fed.

R. Civ. P. 54(d)(2)(B)(i); see also Bailey v. County of Riverside, 414 F.3d 1023, 1025 (9th Cir.

2005) (holding that a “motion for fees is timely if filed no later than 14 days after the resolution”

of post-judgment motions (emphasis added)). But the motion for an indicative ruling filed by the
petitioners was clearly an attempt to manipulate the appeal pending before the Ninth Circuit at

that time. It was thus reasonable for the respondents to believe that any request for attorneys’

fees on that motion should come as part of a broader request for fees relating to the entire appeal.

Moreover, Civil Local Rule 54 and Federal Rule of Civil Procedure 54 both provide that a

request for attorneys’ fees must be filed within 14 days of “entry of judgment,” and it is not clear

that the ruling on this motion was a “judgment” within the meaning of those rules. See Fed. R.

Civ. P. 54(a) (defining “judgment” as “any order from which an appeal lies”); Doucette v. U.S.

Department of the Interior, 2021 WL 915378, at *2 (9th Cir. Mar. 10, 2021) (holding rulings on
indicative motions are not appealable). Because of this uncertainty, and because the respondents


                                                  2
promptly sought fees for this motion at the same time they sought fees for the appeal, good cause

excuses the delay. See Fed. R. App. P. 26(b).

       3. The respondents have not waived their right to seek fees incurred pursuing this motion

for fees. With the original motion, the respondents provided an estimate of the amount of fees

incurred to that date, and noted that they expected to incur additional fees to finish litigating the

motion. With their reply brief, the respondents provided additional supporting documents

cataloging all the work done on the motion. This is sufficient to support a request for fees in

connection with this motion.

       4. The respondents are authorized to seek attorneys’ fees for the appeal, the motion for an

indicative ruling, and the motion for fees. As the arbitrator explained in the Final Award, the

contracts between the petitioners and the respondents allow the prevailing party in “any legal

proceedings relating to the failure of a Limited Partner to make an escrow payment under the

[Escrow Agreements]” to seek “reimbursement from the opposing party of all costs and expenses

incurred, including attorneys’ fees and expenses.” Final Award ¶ 483. Because the underlying

arbitration “relat[ed] to” an alleged failure to make escrow payments under the agreements, the

subsequent proceedings in this court and on appeal based on the petitioners’ request to vacate the

arbitration award also necessarily relate to the same failures to make payments under the

agreements. But the amount of fees that the respondents are entitled to recover is clearly subject
to a reasonableness requirement; interpreting the agreements’ language to allow a prevailing

party to recover an uncontestable amount of fees would render the provision unconscionable.

       5. The amount that the respondents seek to recover in attorneys’ fees—well over $1

million—is facially unreasonable and will be reduced substantially. For example, as to the

appeal, the respondents request over $750,000 for over 1000 hours of work performed by 14

attorneys, 3 paralegals, and 2 staff members. Roughly 384 of those hours (and $300,000 of the

fees) were spent preparing for the respondents’15 minutes of oral argument. Wow. And almost

80 hours (and about $58,000) were spent in connection with requests to seal. The request for fees
relating to the motion for an indicative ruling and fee motion is similarly unreasonable. For


                                                  3
example, as to the former, the respondents request $144,398 for over 200 hours of work to write

one 15-page brief opposing a motion that was resolved on the papers without a hearing. About

80% of those hours were charged by firm partners and senior associates. Double wow. The

respondents also request over $170,000 for around 240 hours of work preparing this motion for

fees—another relatively small motion that was resolved on the papers without argument.

Considering all of the billing records and the totality of the documents submitted, reasonable fees

for the work performed is $360,000 for the appeal, $40,000 for the indicative motion, and

$50,000 for the motion for fees.

       6. The respondents’ motion for pre-judgment interest is untimely. Both the Supreme

Court and the Ninth Circuit have held that a motion to revise a judgment to include pre-judgment

interest is considered a Rule 59(e) motion, such that it must be brought within 28 days of

judgment. See Osterneck v. Ernst & Whinney, 489 U.S. 169, 176-77 (1989); McCalla v. Royal

MacCabees Life Insurance Co., 369 F.3d 1128, 1128-29 (9th Cir. 2004). The respondents argue

that their motion should be considered a Rule 60 motion, which is not subject to the 28-day

deadline, based on a district court case differentiating motions for pre-judgment interest in the

arbitration context from all other motions for pre-judgment interest. See InterDigital

Communications Corporation v. Federal Insurance Co., 607 F. Supp. 2d 718, 722-24 (E.D. Pa.

2009). That case is obviously not binding on this Court, and the reasoning in the case seems
inconsistent with both Ninth Circuit and Supreme Court case law. Moreover, the language of

Rule 60—which allows for “corrections based on clerical mistakes; oversights and omissions”—

plainly does not encompass a request to substantively modify a judgment to include pre-

judgment interest, regardless of whether that request is made in the arbitration context. See TSYS

Acquiring Solutions, LLC v. Electronic Payment Systems, LLC, 2010 WL 1781015, at *3-4 (D.

Ariz. May 4, 2010). Because the motion for pre-judgment interest was brought more than 28

days after judgment, the motion is untimely.

       The respondents are awarded $450,000 in attorneys’ fees. The respondents’ request for




                                                 4
pre-judgment interest and the related request for post-judgment interest is denied.1



       IT IS SO ORDERED.

Dated: July 9, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




1
  The respondents’ request to seal portions of the motion for fees and its accompanying
documents (Dkt. No. 111) and the similar request to seal portions of the reply and its
accompanying documents (Dkt. No. 122) are denied as to the hourly billing rates and granted as
to the discount rates. The respondents are ordered to file new versions of these documents with
only the discount rates redacted within 7 days of this order. The motion to seal portions of the
petitioners’ opposition and the Hesse declaration (Dkt. No. 118) is denied.


                                                 5
